Citation Nr: 0704287	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  02-04 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a right 
heel injury.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs (CDVA)



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1973 to April 1975.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2000 
rating decision by the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2002, 
the veteran requested a Travel Board hearing.  In February 
2004 the veteran's claims file was transferred to the 
jurisdiction of the Phoenix, Arizona RO because the veteran 
had relocated to that state.  At the time the RO invalidated 
(crossed out) the veteran's power of attorney designating 
CDVA as his representative.  He was asked to clarify 
representation.  He responded that he again resides in 
California, and that he would prefer to have CDVA continue to 
represent him.  DVA is currently actively representing the 
veteran.  He failed to report for a Travel Board hearing 
scheduled Phoenix in February 2005.  In June 2005 the case 
was remanded for further development.  In a communication 
received in April 2006, the veteran acknowledged receipt of 
notice.

Statements by the veteran refer to knee disability.  This 
matter is referred to the RO for any appropriate action.


FINDING OF FACT

The veteran's right os calcis contusion in service was an 
acute and transitory condition that resolved; a chronic right 
heel disability was not manifested in service, and is not 
currently shown.


CONCLUSION OF LAW

Service connection for residuals of a right heel injury is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding timing of VCAA notice, in Pelegrini, at 120, the 
United States Court of Appeals for Veterans Claims (Court) 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The veteran was 
provided content-complying notice by letters in October 2003 
and (per Board remand) in September 2005 (including to submit 
any evidence in his possession pertaining to his claim).  He 
was given ample time to respond; and the claim was 
subsequently readjudicated.  See January 2004 and June 2006 
Supplemental Statements of the Case.

Regarding the duty to assist, all identified medical evidence 
has been obtained.  The veteran has not identified any 
pertinent records that remain outstanding.  The Board has 
also considered whether a VA examination or medical opinion 
is necessary.  Because there is no competent evidence of 
current symptom or diagnosis of chronic right heel 
disability, the Board finds that a VA examination or medical 
opinion is not necessary.  See 38 C.F.R. § 3.159(c)(4)(i)(A).  
VA has met its assistance obligations.  The Board will 
proceed with appellate review. 

II.	Factual Background

The veteran's service medical records show that in May 1973 
(when he was a recruit), he was hospitalized for 5 days for 
painful heels.  Examination revealed swelling, tenderness, 
and erythema of bilateral os calcis.  The admitting diagnosis 
was bilateral heel contusions due to continuous marching.  He 
was treated with bedrest (and elevation), and with whirlpool.  
X-rays showed a stress fracture of the left (emphasis added) 
os calcis.  At discharge from the hospital he was placed on 
limited duty status and assigned to a medical rehabilitation 
platoon, with podiatry follow-up scheduled.  The service 
medical records contain no subsequent entry pertaining to 
right heel complaints, findings, or treatment. On service 
separation examination, evaluation of the feet and lower 
extremities was normal; associated history made no mention of 
right heel complaints/disability.

November 2000 to June 2006 VA treatment records do not 
mention any complaints or treatment with respect to a right 
heel disability.

On January 2002 examination on behalf of VA, the veteran did 
not mention right heel disability, and no related findings 
were noted.  Examination revealed abnormal weight bearing on 
the left foot.

III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

There is no competent evidence that the veteran now has the 
right heel disability which he seeks to have service 
connected.  While he did sustain a right heel contusion (and 
also in the left heel, which also suffered a fracture) in 
service, the injury was acute and the associated complaints 
were transitory, and presumably resolved (as there was no 
further complaint noted in service).  A chronic right heel 
disability was not noted in service.  Significantly, on 
service separation examination evaluation of the feet and 
lower extremities was normal, and associated history did not 
contain any pertinent references.  Furthermore, right heel 
disability has not been clinically documented or listed as a 
complaint in any medical record since the veteran's 
hospitalization for bilateral os calcis contusion in service.  

The veteran was specifically advised that to establish 
service connection for a claimed disability, as a threshold 
requirement he must show he actually has such disability.  He 
has not submitted any competent (medical) evidence that he 
currently has any residuals of a right heel injury, nor has 
he identified any treatment provider who might substantiate 
that he has any such disability.  Because the veteran is a 
layperson, his own opinion that he has a right heel 
disability related to an injury in service is not competent 
evidence.  The initial threshold requirement necessary to 
substantiate a service connection claim, competent (medical 
diagnosis) evidence of a current disability, is not 
satisfied.  Accordingly, this claim must be denied.     




ORDER

Service connection for residuals of a right heel injury is 
denied.



____________________________________________
GEORGE R.SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


